Exhibit 10.4

 

Business operation Agreement

 

This Business Operation Agreement (hereinafter referred to as “the Agreement”)
is signed by the following parties (hereinafter referred to as “all parties to
the Agreement”) on May 15, 2019 in Beijing, China:

 

Party A: Beijing Hongtao Management Consulting Co., Ltd. ("Hongtao Consulting")

Address: Room 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

 

Party B: Beijing Luji Technology Co., Ltd.

Address: Room 1206, 11th Floor, 301, 3-17 F, Building 5, Block 1, Hangfeng Road,
Fengtai District, Beijing

 

Party C:

Tian Xiangyang, ID number: 132521197207010022

Address: West Liangku Yard No.22, West Shuncheng Street, Shacheng Town, Huailai
County, Zhangjiakou City, Hebei Province

Tian Zhihai, ID number: 1325211076030014

Address: No.90, Nanguan Village, Ansu Town, Xushui District, Baoding City, Hebei
Province

Liu Zexian, ID number: 130730199312150419

Address: No. 158, East 11 Row, Olympics Street, Xiaozhuangzi Village, North
Xinbao Town, Huailai County, Zhangjiakou city, Hebei Province

Gao Xuewei, ID number: 132423197707022086

Address: No.90, Nanguan Village, Ansu Town, Xushui District, Baoding City, Hebei
Province

Li Chunduo, ID number: 1101096202220622

Address: No.5, Yard 49, JIanguo Road, Mentougou District, Beijing

 

In view of:

 

1.      Party A is a wholly foreign-owned enterprise legally established and
validly existing in the territory of the People's Republic of China;

 

2.      Party B is a limited liability company (hereinafter referred to as “the
Company”) incorporated in China;

 

3.      Party A and Party B have established business relationship through
Exclusive Consulting and Service Agreement and other agreements; Party B shall
pay various amounts to Party A under such agreements. Therefore, Party B’s daily
business activities have a substantial impact on paying corresponding amount to
Party A;

 

4.      Party Cs are shareholders of Luji Technology (referred to as
“Shareholders”), of which Tian Xiangyang holds 80% of the equity, TIan Zhihai
holds 5%, Liu Zexian holds 5%, Gao Xuewei holds 5%, and Li Chunduo holds 5%.

 

 

 



 1 

 

 

Accordingly, through friendly consultations, all parties have reached the
following agreements in accordance with the principle of equality and mutual
benefit:

 

1.      Duty of omission

 

In order to ensure that Party B performs various agreements signed with Party A
and obligations assumed by Party A, the shareholders hereby acknowledge and
agree that Party B will not conduct any transactions that may materially affect
its assets, business, personnel, obligations, rights or company operations,
except with the prior written consent of Party A or other parties designated by
Party A, including but not limited to:

 

1.1      Conduct any activity beyond the normal business scope of the Company or
operate in a manner inconsistent with the past and usual operation;

 

1.2      Borrow or take on any debts from any third party;

 

1.3      Alter or remove any director or senior management personnel of the
Company;

 

1.4      Sell, acquire or dispose any assets or rights exceeding RMB 200,000 to
any third party, including but not limited to any intellectual property rights;

 

1.5      Provide security in its assets or intellectual property rights or
provide any other forms of security or set any other encumbrances to any third
party;

 

1.6      Amend the Articles of Association or change the business scope of the
Company;

 

1.7      Change the normal business procedures or modify any major internal
rules and regulations of the Company;

 

1.8      Transfer rights and obligations under this Agreement to any third
party;

 

1.9      Make major adjustments to its business model, marketing strategy,
business policy or customer relationship;

 

1.10      Distribute dividends in any form.

 

2.      Management and personnel arrangements

 

2.1      Party B and the shareholders hereby agree to accept the advice provided
by Party A from time to time regarding the appointment and dismissal of
employees, daily management and financial management system of the Company.

 

2.2      Party B and the shareholders hereby agree that the shareholders will
elect the designated person of Party A as the director of Party B (including the
executive director) in accordance with laws and regulations and procedures
stipulated in the Articles of Association of the Company, and urge the elected
directors to elect chairman of the Company (if applicable) according to the
candidate recommended by Party A, and appoint the person designated by Party A
as the general manager, finance director and other senior management personnel
of Party B.

 

 

 



 2 

 

 

2.3.      If the above-mentioned director/executive director or senior
management appointed by Party A leaves, either voluntarily resigns or dismissed
by Party A, he or she will lose the qualification to hold any position in Party
B. In this case, the shareholders shall immediately dismiss any of the
above-mentioned positions in Party B, and immediately elect and hire other
personnel designated by Party A for such positions.

 

2.4      For the purposes of Article 2.3, the shareholders will take all
necessary internal and external procedures to complete the above dismissal and
appointment procedures in accordance with law, the Articles of Association and
this Agreement.

 

2.5      The Shareholder hereby agrees to sign Annex 1 Power of Attorney at the
same time signing this Agreement. According to the Power of Attorney, the
shareholders shall irrevocably authorize the designated personnel of Party A to
exercise their shareholder rights on behalf of Party B, and exercise all voting
rights at the shareholders' meeting in the name of the shareholders. The
shareholders further agree that they will replace the person authorized in the
above Power of Attorney at any time upon Party A's request.

 

3.      Other conventions

 

3.1      If any agreement between Party A and Party B is terminated or expired,
Party A shall have the right to determine whether to terminate all agreements
between Party A and Party B, including but not limited to Exclusive Consulting
and Service Agreement.

 

3.2      Since Party A and Party B have established business relationships
through agreements such as Exclusive Consulting and Service Agreement, Party B's
daily business activities will have a substantial impact on its ability to pay
corresponding amounts to Party A. The Shareholders agree that any dividends,
dividend distributions or any other gains or benefits (whether in specific
forms) obtained as shareholders of Party B shall be paid or voluntarily
transferred to Party A immediately, and provide all the documents or take all
measures required to achieve such payment or transfer as requested by Party A.

 

4.      Entire agreement and modifications

 

4.1      This Agreement and all agreements and/or documents referred to or
expressly contained therein constitute the entire agreement between all parties
with respect to the subject of this Agreement and supersede all oral and written
agreements, contracts, understandings and communications related to the subject
of this Agreement.

 

4.2      Modifications to this Agreement shall be effective only after signing
by all parties. Amendments and supplemental agreements duly signed by all
parties are an integral part of this Agreement and have the same legal effect.

 

 

5.      Governing law

 

The signing, validity, performance and interpretation of this Agreement and the
resolution of disputes shall be governed by the laws of the People's Republic of
China and shall be construed in accordance with the laws of the People's
Republic of China.

 

6.      Dispute resolution

 

6.1      In the event of a dispute between all parties regarding the
interpretation and performance of the terms of this Agreement, all parties shall
settle in good faith through negotiation. If negotiation fails, either party may
submit to the China International Economic and Trade Arbitration Commission for
arbitration in accordance with its arbitration rules in effect. The place of
arbitration is Beijing, and the language used for arbitration is Chinese. The
arbitral award shall be final and binding on all parties.

 

6.2      In addition to the disputes, all parties shall continue to perform
their respective obligations in accordance with provisions of this Agreement in
good faith.

 

 

 



 3 

 

 

7.      Notice

 

Notices issued by all parties for the performance of their rights and
obligations under this Agreement shall be made in writing and delivered by
assigned personnel, registered post, postage prepaid mail, express courier
service, or fax to the following address:

 

Party A: Beijing Hongtao Management Consulting Co., Ltd. ("Hongtao Consulting")

Address: Room 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

Tel: 010-57551198

Recipient: Tian Xiangyang

 

Party B: Beijing Luji Technology Co., Ltd.

Address: 3 Room 1206, 11th Floor, 301, 3-17 F, Building 5, Block 1, Hangfeng
Road, Fengtai District, Beijing

Fax: 010-57551198

Tel: 010-57551198

Recipient: Tian Xiangyang

 

Party C:

Tian Xiangyang

Address: 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

Tel: 13031121536

Recipient: Tian Xiangyang

 

Tian Zhihai

Address: 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

Tel: 18710121183

Recipient: Tian Zhihai

 

Liu Zexian

Address: 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

Tel: 18831332105

Recipient: Liu Zexian

 

Gao Xuewei

Address: 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

Tel: 15832272634

Recipient: Gao Xuewei

 

Li Chunduo

Address: 1106, Building 16, No. 30, Shixing Street, Shijingshan District,
Beijing

Tel: 13241593921

Recipient: Li Chunduo

 

 

 



 4 

 

 

8.      Agreement validity, term and others

 

8.1      Party A's written consent, recommendation, designation and other
decisions that have a material impact on Party B's daily operations and shall be
made by Party A's Board of Directors.

 

8.2      This Agreement is signed by all parties and effective on the date
indicated in the text. Unless Party A terminates this Agreement in advance, this
Agreement shall be valid for ten years from the date of entry into force. Before
expiration, all parties shall extend the term of this agreement according to
requirements of Party A, and sign a separate business operation agreement or
continue to perform this Agreement according to Party A's request.

 

8.3      During the term of this Agreement, Party B and the shareholders shall
not terminate this Agreement in advance. Party A reserves the right to terminate
this Agreement at any time by issuing a written notice to Party B and the
shareholders 30 days in advance.

 

8.4      All parties hereby confirm that this Agreement is fair and reasonable
on the basis of equality and mutual benefit. If any terms and conditions of this
Agreement are illegal or unenforceable by applicable law, then such terms shall
be removed from this Agreement, but the other terms of this Agreement shall
remain in force and this clause shall be deemed not included from the beginning.
All parties shall negotiate to replace the deleted terms with mutually
acceptable, legal and valid terms.

 

8.5      Failure by any party to exercise any of its rights, capacities or
privileges under this Agreement shall not be deemed as a waiver. The exercise or
partial exercise of any rights, capacities or privileges shall not preclude the
exercise of any other rights, capacities or privileges.

 

8.6      In view of this, authorized representatives of all parties signed this
Agreement on the date indicated in the text.

 

[There is no text below]

 

 

 

 

 

 

 

 

 



 5 

 

 

[There is no text on this page, the following are signature pages of Business
Operation Agreement]

 

 



Party A: Beijing Hongtao Management Consulting Co., Ltd.     Authorized
representative: /s/ Tian Xiangyang   Tian Xiangyang  

 

 

 





Party B: Beijing Luji Technology Co., Ltd.     Authorized representative: /s/
Tian Xiangyang   Tian Xiangyang  

 

 

Party C:



/s/ Tian Xiangyang /s/ Tian Zhihai Tian Xiangyang Tian Zhihai         /s/ Liu
Zexian /s/ Gao Xuewei Liu Zexian Gao Xuewei         /s/ Li Chunduo   Li Chunduo
 

 

 

 



 6 

 

 

Annex 1: Power of Attorney

 

Power of attorney

 

Shareholders TIan Xiangyang, Tian Zhihai, Liu Zexian, Gao Xuewei and Li Chunduo
of Beijing Luji Technology Co., Ltd. ("Luji Technology") holds 100% of the
equity of Luji Technology, and I agree to authorize 80% of Luji Technology
shareholder’s rights to Beijing Hongtao Management Consulting Co., Ltd.
(“Hongtao Consulting”), and hereby irrevocably authorize the authorized person
to exercise the following rights during the term of this Power of Attorney:

 

The authorized person is the sole representative, and exercise all the
shareholders' rights in accordance with laws and the company's Articles of
Association as []% equity of Luji Technology, including but not limited to:
rights of proposal to convene a shareholders’ meeting, receiving any notice of
the shareholders' meeting and proceedings, participation in the Luji Technology
Shareholders' Meeting and exercise the full voting rights of []% of the equity
(including designation and appointment of directors, general managers, finance
directors and other senor management personnel at the Luji Technology
Shareholders' Meeting as the authorized representative, and made decisions on
dividends and other matters), sale or transfer []% of shares.

 

The authorized person has the right to designate an individual appointed by the
board of directors (or executive director) to exercise the rights granted by the
authorizer under this Power of Attorney.

 

Unless Luji Technology, Hongtao Consulting, Tian Zhihai, Liu Zexian, Gao Xuewei,
Li Chunduo and the Business Operation Agreement signed by me are terminated for
any reason, the Power of Attorney shall be valid for ten years from the date of
signature. Upon expiration of the Power of Attorney, I shall extend term of this
Power of Attorney upon request of Hongtao Consulting.

 

[There is no text below]

 

 

 

 

 

 

 

 



 7 

 

 

Annex 1: Power of Attorney

 

Power of attorney

 

Shareholders TIan Xiangyang, Tian Zhihai, Liu Zexian, Gao Xuewei and Li Chunduo
of Beijing Luji Technology Co., Ltd. ("Luji Technology") holds 100% of the
equity of Luji Technology, and I agree to authorize 5% of Luji Technology
shareholder’s rights to Beijing Hongtao Management Consulting Co., Ltd.
(“Hongtao Consulting”), and hereby irrevocably authorize the authorized person
to exercise the following rights during the term of this Power of Attorney:

 

The authorized person is the sole representative, and exercise all the
shareholders' rights in accordance with laws and the company's Articles of
Association as 5% equity of Luji Technology, including but not limited to:
rights of proposal to convene a shareholders’ meeting, receiving any notice of
the shareholders' meeting and proceedings, participation in the Luji Technology
Shareholders' Meeting and exercise the full voting rights of 5% of the equity
(including designation and appointment of directors, general managers, finance
directors and other senor management personnel at the Luji Technology
Shareholders' Meeting as the authorized representative, and made decisions on
dividends and other matters), sale or transfer 5% of shares.

 

The authorized person has the right to designate an individual appointed by the
board of directors (or executive director) to exercise the rights granted by the
authorizer under this Power of Attorney.

 

Unless Luji Technology, Hongtao Consulting, Tian Zhihai, Liu Zexian, Gao Xuewei,
Li Chunduo and the Business Operation Agreement signed by me are terminated for
any reason, the Power of Attorney shall be valid for ten years from the date of
signature. Upon expiration of the Power of Attorney, I shall extend term of this
Power of Attorney upon request of Hongtao Consulting.

 

[There is no text below]

 

 

 

 

 

 

 

 

 

 

 



 8 

 

 

Annex 1: Power of Attorney

 

Power of attorney

 

Shareholders TIan Xiangyang, Tian Zhihai, Liu Zexian, Gao Xuewei and Li Chunduo
of Beijing Luji Technology Co., Ltd. ("Luji Technology") holds 100% of the
equity of Luji Technology, and I agree to authorize 5% of Luji Technology
shareholder’s rights to Beijing Hongtao Management Consulting Co., Ltd.
(“Hongtao Consulting”), and hereby irrevocably authorize the authorized person
to exercise the following rights during the term of this Power of Attorney:

 

The authorized person is the sole representative, and exercise all the
shareholders' rights in accordance with laws and the company's Articles of
Association as 5% equity of Luji Technology, including but not limited to:
rights of proposal to convene a shareholders’ meeting, receiving any notice of
the shareholders' meeting and proceedings, participation in the Luji Technology
Shareholders' Meeting and exercise the full voting rights of 5% of the equity
(including designation and appointment of directors, general managers, finance
directors and other senor management personnel at the Luji Technology
Shareholders' Meeting as the authorized representative, and made decisions on
dividends and other matters), sale or transfer 5% of shares.

 

The authorized person has the right to designate an individual appointed by the
board of directors (or executive director) to exercise the rights granted by the
authorizer under this Power of Attorney.

 

Unless Luji Technology, Hongtao Consulting, Tian Zhihai, Liu Zexian, Gao Xuewei,
Li Chunduo and the Business Operation Agreement signed by me are terminated for
any reason, the Power of Attorney shall be valid for ten years from the date of
signature. Upon expiration of the Power of Attorney, I shall extend term of this
Power of Attorney upon request of Hongtao Consulting.

 

[There is no text below]

 

 

 

 

 

 

 

 

 

 

 

 



 9 

 

 

Annex 1: Power of Attorney

 

Power of attorney

 

Shareholders TIan Xiangyang, Tian Zhihai, Liu Zexian, Gao Xuewei and Li Chunduo
of Beijing Luji Technology Co., Ltd. ("Luji Technology") holds 100% of the
equity of Luji Technology, and I agree to authorize 5% of Luji Technology
shareholder’s rights to Beijing Hongtao Management Consulting Co., Ltd.
(“Hongtao Consulting”), and hereby irrevocably authorize the authorized person
to exercise the following rights during the term of this Power of Attorney:

 

The authorized person is the sole representative, and exercise all the
shareholders' rights in accordance with laws and the company's Articles of
Association as 5% equity of Luji Technology, including but not limited to:
rights of proposal to convene a shareholders’ meeting, receiving any notice of
the shareholders' meeting and proceedings, participation in the Luji Technology
Shareholders' Meeting and exercise the full voting rights of 5% of the equity
(including designation and appointment of directors, general managers, finance
directors and other senor management personnel at the Luji Technology
Shareholders' Meeting as the authorized representative, and made decisions on
dividends and other matters), sale or transfer 5% of shares.

 

The authorized person has the right to designate an individual appointed by the
board of directors (or executive director) to exercise the rights granted by the
authorizer under this Power of Attorney.

 

Unless Luji Technology, Hongtao Consulting, Tian Zhihai, Liu Zexian, Gao Xuewei,
Li Chunduo and the Business Operation Agreement signed by me are terminated for
any reason, the Power of Attorney shall be valid for ten years from the date of
signature. Upon expiration of the Power of Attorney, I shall extend term of this
Power of Attorney upon request of Hongtao Consulting.

 

[There is no text below]

 

 

 

 

 

 

 

 

 

 

 

 

 



 10 

 

 

Annex 1: Power of Attorney

 

Power of attorney

 

Shareholders TIan Xiangyang, Tian Zhihai, Liu Zexian, Gao Xuewei and Li Chunduo
of Beijing Luji Technology Co., Ltd. ("Luji Technology") holds 100% of the
equity of Luji Technology, and I agree to authorize 5% of Luji Technology
shareholder’s rights to Beijing Hongtao Management Consulting Co., Ltd.
(“Hongtao Consulting”), and hereby irrevocably authorize the authorized person
to exercise the following rights during the term of this Power of Attorney:

 

The authorized person is the sole representative, and exercise all the
shareholders' rights in accordance with laws and the company's Articles of
Association as 5% equity of Luji Technology, including but not limited to:
rights of proposal to convene a shareholders’ meeting, receiving any notice of
the shareholders' meeting and proceedings, participation in the Luji Technology
Shareholders' Meeting and exercise the full voting rights of 5% of the equity
(including designation and appointment of directors, general managers, finance
directors and other senor management personnel at the Luji Technology
Shareholders' Meeting as the authorized representative, and made decisions on
dividends and other matters), sale or transfer 5% of shares.

 

The authorized person has the right to designate an individual appointed by the
board of directors (or executive director) to exercise the rights granted by the
authorizer under this Power of Attorney.

 

Unless Luji Technology, Hongtao Consulting, Tian Zhihai, Liu Zexian, Gao Xuewei,
Li Chunduo and the Business Operation Agreement signed by me are terminated for
any reason, the Power of Attorney shall be valid for ten years from the date of
signature. Upon expiration of the Power of Attorney, I shall extend term of this
Power of Attorney upon request of Hongtao Consulting.

 

[There is no text below]

 

 

 

 

 

 

 

 

 

 

 

 

 



 11 

 

 

Annex 1: Power of Attorney

 

Power of attorney

 

Shareholders TIan Xiangyang, Tian Zhihai, Liu Zexian, Gao Xuewei and Li Chunduo
of Beijing Luji Technology Co., Ltd. ("Luji Technology") holds 100% of the
equity of Luji Technology, and I agree to authorize 5% of Luji Technology
shareholder’s rights to Beijing Hongtao Management Consulting Co., Ltd.
(“Hongtao Consulting”), and hereby irrevocably authorize the authorized person
to exercise the following rights during the term of this Power of Attorney:

 

The authorized person is the sole representative, and exercise all the
shareholders' rights in accordance with laws and the company's Articles of
Association as 5% equity of Luji Technology, including but not limited to:
rights of proposal to convene a shareholders’ meeting, receiving any notice of
the shareholders' meeting and proceedings, participation in the Luji Technology
Shareholders' Meeting and exercise the full voting rights of 5% of the equity
(including designation and appointment of directors, general managers, finance
directors and other senor management personnel at the Luji Technology
Shareholders' Meeting as the authorized representative, and made decisions on
dividends and other matters), sale or transfer 5% of shares.

 

The authorized person has the right to designate an individual appointed by the
board of directors (or executive director) to exercise the rights granted by the
authorizer under this Power of Attorney.

 

Unless Luji Technology, Hongtao Consulting, Tian Zhihai, Liu Zexian, Gao Xuewei,
Li Chunduo and the Business Operation Agreement signed by me are terminated for
any reason, the Power of Attorney shall be valid for ten years from the date of
signature. Upon expiration of the Power of Attorney, I shall extend term of this
Power of Attorney upon request of Hongtao Consulting.

 

[There is no text below]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 12 

 

 

[There is no text on this page, the following are signature pages of Equity
Disposal Agreement]

 

 

Authorizer:

 

Tian Xiangyang

__________________

YYYY MMMM DDDD

 

Authorized person:

Beijing Hongtao Management Consulting Co., Ltd.

 

 

 

Authorized representative:

Tian Xiangyang

__________________

YYYY MMMM DDDD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 13 

 

 

[There is no text on this page, the following are signature pages of Equity
Disposal Agreement]

 

 

Authorizer:

Tian Zhihai

__________________

YYYY MMMM DDDD

 

 

 

Authorized person:

Beijing Hongtao Management Consulting Co., Ltd.

 

 

 

Authorized representative:

Tian Xiangyang

__________________

YYYY MMMM DDDD

 

 

 

 

 

 

 

 

 

 

 14 

 

 

[There is no text on this page, the following are signature pages of Equity
Disposal Agreement]

 

 

Authorizer:

Liu Zexian

__________________

YYYY MMMM DDDD

 

 

 

Authorized person:

Beijing Hongtao Management Consulting Co., Ltd.

 

 

 

Authorized representative:

Tian Xiangyang

__________________

YYYY MMMM DDDD

 

 

 

 

 

 

 

 

 

 

 



 15 

 

 

[There is no text on this page, the following are signature pages of Equity
Disposal Agreement]

 

 

Authorizer:

Gao Xuewei

__________________

YYYY MMMM DDDD

 

 

 

Authorized person:

Beijing Hongtao Management Consulting Co., Ltd.

 

 

 

Authorized representative:

Tian Xiangyang

__________________

YYYY MMMM DDDD

 

 

 

 

 

 

 

 

 

 

 

 16 

 

 

[There is no text on this page, the following are signature pages of Equity
Disposal Agreement]

 

 

Authorizer:

Li Chunduo

__________________

YYYY MMMM DDDD

 

 

 

Authorized person:

Beijing Hongtao Management Consulting Co., Ltd.

 

 

 

Authorized representative:

Tian Xiangyang

__________________

YYYY MMMM DDDD

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 17 

 